Shaw, C. J.*
The court are all of opinion that an action on this bond cannot be maintained in the name of the inhabitants of Northampton. The whole legal title to maintain the action consists in the deed by which the defendant has bound himself to the Commonwealth. The right of action on a sealed instrument belongs to the party having the legal interest. This is now well settled. Sanders v. Filley, 12 Pick. 554. Johnson v. Foster, 12 Met. 167. Millard v. Baldwin, 3 Gray, 484.
Many other points taken by the defendant, and very well argued by counsel, would deserve great care and attention, were not the one stated quite decisive.

Demurrer sustained.


 Dewey, J. did not sit in tins case.